         Case: 3:19-cr-00087-wmc Document #: 142 Filed: 07/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,                                     ORDER

                           Plaintiff,
                                                              l 9-cr-87-wmc-l
            v.

CORY HEREFORD,

                          Defendant.


         Yesterday, July 21, 2021, this court held an ex parte hearing on defense counsel

  Murali Jasti's motion to withdraw in light of his representation that the attorney-client

  relationship was "irretrievably broken." After a lengthy colloquy with both Mr. Hereford

  and his counsel, the court granted that motion, but only after noting that this is now the

  second time such a motion was granted based on experienced criminal defense counsel's

  representation that various grievances, disputes, and disagreements over trial preparation

  and strategy have rendered their relationship with Mr. Hereford irretrievably broken and

  unsalvageable.   Despite its belief that this breakdown falls largely, if not entirely, on

  defendant's failure to cooperate in his own representation, the court also granted his

  request for appointment of new counsel, while emphasizing that there would be no further

  appointments should another breakdown occur.

         Specifically, after granting the first of these motions by the U.S. Federal Defenders

  Office more than a year ago, also filed on the eve of trial, Mr. Hereford was warned that

  should further problems arise with respect to newly appointed counsel, it will be "extremely
      Case: 3:19-cr-00087-wmc Document #: 142 Filed: 07/23/21 Page 2 of 3




difficult for him to persuade the court to appoint a third attorney to represent him." And

as Mr. Hereford was advised yesterday, but for Mr. Jasti's statement that his relationship

with him could not be repaired under the circumstances, this court would have determined

that his lack of cooperation with appointed counsel would effectively amount to an

intentional choice to forego his right to counsel altogether, however ill-advised that choice

might be. Moreover, because the court has now been presented with yet another motion

to withdraw on the eve of what is now a third, almost unprecedented, established trial date,

he was advised during yesterday's hearing, and again in this Order, that any failure to

maintain a working, attorney-client relationship with Mr. Ruth will in fact be deemed a

knowing and intentional choice to forego his right of representation and to represent

himself at trial on December 13, 2021, a date that will not be moved except for exceptional

good cause shown. See United States v. Irorere, 228 F.3d 816,828 (7th Cir. 2000) ("quoting

United States v. Fazzini, 871 F.2d 635, 642 (7th Cir. 1989) ("so long as the district court

has given a defendant sufficient opportunity to retain the assistance of appointed counsel,

defendant's actions which have the effect of depriving himself of appointed counsel will

establish a knowing and intentional choice").



                                          ORDER

      Accordingly, IT IS ORDERED THAT Attorney Robert Ruth is appointed to act as

his counsel in this matter going forward under the following terms and conditions:

   1. This court will make no further appointment of counsel for Mr. Hereford in this

      matter. Should he fail to accept Mr. Ruth's representation at any point leading up
  Case: 3:19-cr-00087-wmc Document #: 142 Filed: 07/23/21 Page 3 of 3




   to the newly established trial date of December 13, 2021, he will de facto be deemed

   to have waived his right to counsel in this case.

2. Mr. Hereford is again advised of the importance of legal counsel in a criminal case,

   not only as a constitutional right, but as far and away the best way for Hereford to

   ensure his legal rights are protected, to make informed choices in the exercise of

   those rights, and to put on the best defense possible to the charges against him,

3. Given this court's repeated admonitions and previous opportunities to be

   represented by counsel, however, no other counsel will be appointed to represent

   him in this matter should his representation by Attorney Ruth be deemed

   irretrievably broken. In that event, Mr. Ruth may act as standby counsel at trial

   should Mr. Hereford so request. Mr Ruth should also be prepared to step in as

   counsel in the unlikely event that Mr. Hereford proves unwilling or unable to

   conduct himself with appropriate deference to the procedures and expectations of

   the court.

          Entered this 22nd day of July, 2021.

                                       BY THE COURT:
